DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The examiner acknowledges the amendments to address the objections to the specification. The prior objections are withdrawn.
	The examiner acknowledges the amendments to address objections to the drawings. The petition for color drawings was dismissed. During interview on 2/14/2022, Applicant’s Representative agreed to submit a renewed color drawing petition with additional reasoning for necessity of the color drawings.
	The examiner acknowledges the amendments to address the 112b rejections. The prior 112b rejections are withdrawn.
	The examiner acknowledges the amendments to address the 103 rejections. The prior 103 rejections are withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
	Claim 1, lines 12-14: - - a sealing part protruding downward from a lower end of the housing and provided behind the front opening, the sealing part comprising sealing groove recessed upward from a lower end thereof [[or]] and a sealing protrusion protruding downward from the lower end thereof, and - - 

Claim 1, line 24: - - wherein [[a]] the sealing groove is formed in the sealing pad, the sealing groove recessed - -

Cancel Claim 2

Claim 3, line 1: - - The vacuum cleaner according to claim [[2]]1, wherein the sealing groove is - - 

Claim 4, line 1. (Original) The vacuum cleaner according to claim 3, wherein [[a]] the sealing protrusion is - -

Claim 5, line 3: - - protruding downward from an upper side and extending parallel to a longitudinal direction of the - -

Claim 10, lines 2-3: sealing part further comprises a third extension portion extending backward from [[a]] the lower end of the second extension portion. - - 

Claim 12, line 2: - - a portion of a rear side of the housing is open to define [[a]] the rear opening, and wherein the rear - -

Claim 13, line 13: - - the front opening, the sealing part comprising at least one of a sealing groove recessed upward from a - -

Claim 15, line 4: - - [[a]] the sealing groove is formed in the sealing pad, the sealing groove recessed upward from a - -


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show ‘wherein 
	Claims 3-6, 9-12, and 17-20 depend from claim 1 and would also be allowable.
	Regarding claim 13, the prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show ‘wherein a hook protrusion extending horizontally from each of a front side and a back side of an upper end of the first extension portion is disposed on the first extension portion.’ The closest prior art of record Horne (US20190150686) discloses a cleaner body having a suction motor, a handle connected to an outer surface of the cleaner body, a suction nozzle connected to the cleaner body, wherein the suction nozzle comprises: a housing having at least a portion of a front side thereof that is open to define a front opening; a rotation cleaning part configured to clean a floor surface by a rotation operation thereof, the rotation cleaning part disposed inside the housing and having at least a portion thereof exposed through the front opening, and a sealing part protruding downward from a lower end of the housing and provided behind the front opening, the sealing part comprising at least one of a groove recessed upward from a lower end thereof or a protrusion protruding downward from the lower end thereof, wherein the sealing part is elevatably connected to a rear portion of the suction nozzle, wherein at least a portion of a rear side of the housing is open to define a rear opening, and wherein the rear opening comprises a first rear opening and a second rear opening that is disposed behind the first rear opening, wherein the sealing part comprises a first extension portion inserted into the first rear opening and a second extension portion inserted into 
	Claims 14-16 depend from claim 13 and would also be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Submission of a color drawing renewed petition for Figures 16, 17, 22-24, and 26-28.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723